USDC SDNY

 

UNITED STATES DISTRICT COURT DOCUMENT

SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
WEN BIN GAO and JIAN FENG HE, on DOC#
behalf of themselves and others similarly DATE FILED: _12/6/2019

situated,

 

Plaintiffs,
-against-

LUCKY BROTHER INC d/b/a Chef Pho &

Peking Roast Duck, TOP PEKING DUCK 17 Civ. 8159 (AT)
INC d/b/a Chef Pho & Peking Roast Duck,
CZL BROTHERS INC. d/b/a Rabu Sushi ORDER

d/b/a Arco Asian Cuisine, ZHENG CHEN
BROTHERS INC d/b/a Japanese & Sweet
Basil, YONG KAI ZHENG, GUO WU
ZHENG, DE GUI CHEN, and

AL FANG HUANG,

 

Defendants.
ANALISA TORRES, District Judge:

 

On November 1, 2019, the Court granted an extension of time to submit a joint fairness
motion and settlement agreement to December 2, 2019. ECF No. 94. Additionally, on October 3,
2019, the Court ordered the parties to file a stipulation for the voluntary dismissal of Defendant Ai
Feng Huang by November 1, 2019. ECF No. 92 at 2.

These submissions are overdue. Accordingly, it is hereby ORDERED that, by December
13, 2019, the parties shall submit a joint letter updating the Court on the progress of preparing their
submissions and requesting an extension of time nunc pro tunc.

SO ORDERED.

Dated: December 6, 2019
New York, New York

On-

ANALISA TORRES
United States District Judge
